                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       EL PASO DIVISION

 BRANDON CALLIER,                               §
 Plaintiff,                                     §
                                                §
 v.                                             §
                                                §
 NATIONAL UNITED GROUP, LLC, a                  §
 Texas Liability Company, CENTENE               §
 CORPORATION, d/b/a AM BETTER,                  §
 a Delaware Corporation, MULBERRY               §    Civil Action No. 3:21-CV-00071-DB
 MANAGEMENT CORPORATION                         §
 d/b/a OSCAR MANAGEMENT                         §
 CORPORATION, a Delaware                        §
 Corporation, CR INSURANCE GROUP,               §
 LLC, a Florida Limited Liability               §
 Company and John Does 1-4,                     §
 Defendant.                                     §

                              PROOF OF SERVICE OF OSCAR’S
                         MOTION TO DISMISS PLAINTIFF’S COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

         Defendant Mulberry Management Corporation d/b/a Oscar Management Corporation

(“Oscar”) respectfully files this Proof of Service of Oscar’s Motion to Dismiss Plaintiff’s

Complaint (the “Motion to Dismiss”) as required by this Court’s Order to Show Cause dated July

9, 2021. (ECF 39). Accordingly, Oscar shows this Court, as follows:

1.       On April 23, 2021, counsel for Oscar asked Plaintiff Brandon Callier (“Callier”) via e-mail

whether he consented to receive filings by email for this matter. On that same day, Callier

consented and requested that Oscar “send all filings and correspondence via email.” Ex. A.

2.       On May 26, 2021, Oscar filed its Motion to Dismiss with this Court. (ECF 19). Pursuant

to Oscar’s agreement with Callier, Oscar served Callier with a copy of Oscar’s Motion to Dismiss

after it was filed. See Ex. B.



4848-3525-0674v.1 019965.00001
3.       On June 10, 2021, Callier filed a Motion for Leave to File his Amended Complaint. (ECF

25). This Court granted Callier’s Motion for Leave on June 24, 2021. (ECF 27). Accordingly,

Oscar’s Motion to Dismiss is effectively denied as moot because Callier filed an Amended

Complaint with this Court. (ECF 33).

4.       On June 30, 2021, Oscar and Callier filed an Agreed Motion for Extension of Time to File

a Responsive Pleading to Plaintiff’s Amended Complaint. (ECF 30). On July 1, 2021, this Court

granted the Agreed Motion for Extension of Time, setting Oscar’s responsive pleading deadline to

July 22, 2021. (ECR 31).

5.       Accordingly, Oscar intends to file its responsive pleading to Callier’s Amended Complaint

by July 22, 2021, and its Motion to Dismiss filed on May 26, 2021, is effectively moot.


Dated: July 20, 2021                          Respectfully submitted,


                                              MUNSCH HARDT KOPF & HARR, P.C.

                                              By: /s/ Michael A. Harvey
                                                 MICHAEL A. HARVEY
                                                 State Bar No. 24058352
                                                 MUNSCH HARDT KOPF & HARR, P.C.
                                                 Pennzoil Place
                                                 700 Milam Street, Suite 2700
                                                 Houston, Texas 77002
                                                 Telephone: 713-222-4088
                                                 Fax: 713-222-5868
                                                 mharvey@munsch.com

                                                  ATTORNEY FOR OSCAR


OF COUNSEL FOR OSCAR:

CHRISTOPHER M. JORDAN
State Bar No. 24087817
EARL INGLE
State Bar No. 24097234


4848-3525-0674v.1 019965.00001
MUNSCH HARDT KOPF & HARR, P.C.
Pennzoil Place
700 Milam Street, Suite 2700
Houston, Texas 77002
Telephone: 713-222-4088
Fax: 713-222-5868
cjordan@munsch.com
eingle@munsch.com

                                 CERTIFICATE OF SERVICE
       Pursuant to Rule 5 of the Federal Rules of Civil Procedure, the undersigned counsel for the
Defendant certifies that the foregoing document has been filed with the Court and served upon all
known counsel of record via the Court’s electronic case filing system on July 20, 2021, and served
upon Plaintiff via email as per agreement with Plaintiff.


                                                            /s/ Earl L. Ingle
                                                            Earl L. Ingle




4848-3525-0674v.1 019965.00001
